Citation Nr: 0517222	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected hypertension.

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected status post L5-S1 laminectomy.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected post-traumatic arthritis of the 
acromioclavicular joint, left shoulder.

4.  Entitlement to an initial compensable rating for the 
service-connected post-traumatic arthritis of the right 
ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1994 to December 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO which 
granted service connection for, and assigned the following 
initial ratings to, hypertension (0%), status post L5-S1 
laminectomy (20%), post-traumatic arthritis of the 
acromioclavicular joint of the left shoulder (10%), and post-
traumatic arthritis of the right ankle (0%).  The veteran 
timely appealed the initial ratings assigned to the service-
connected disabilities.  

The veteran testified at a personal hearing before the 
undersigned, sitting at the San Antonio, Texas Regional 
Office in September 2003.  A copy of the hearing transcript 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

The veteran contends that the initial ratings assigned to his 
service-connected disabilities do not accurately represent 
the severity of those disabilities, since the effective date 
of service connection.  More specifically, the veteran 
asserts that initial compensable ratings are warranted for 
the service-connected hypertension and post-traumatic 
arthritis of the right ankle; that an initial rating in 
excess of 20 percent is warranted for the service-connected 
status post L5-S1 laminectomy; and that an initial rating in 
excess of 10 percent is warranted for the service-connected 
status post traumatic arthritis of the acromioclavicular 
joint, left shoulder.  

Historically, a July 2001 RO rating decision initially 
granted service connection for the following disabilities:  
hypertension with an initial noncompensable rating, status 
post L5-S1 laminectomy with an initial 20 percent rating; 
post-traumatic arthritis of the acromioclavicular joint of 
the left shoulder with an initial 10 percent rating; and 
post-traumatic arthritis of the right ankle with an initial 
noncompensable rating.  The initial ratings assigned to these 
disabilities were based, at least in part, on findings from a 
series of VA examinations conducted in May 2001.  

For the reasons set forth hereinbelow, the Board finds that 
additional development is necessary in the case before a 
decision on the merits can be reached.

The veteran contends, in essence, that his service-connected 
disabilities are more severe than are represented by the 
initial ratings assigned.  At his personal hearing before the 
undersigned in September 2003, the veteran testified, with 
regard to his service-connected orthopedic disabilities, that 
he had difficulty with everyday activities, such as standing, 
driving, and playing with his children due to stiffness, 
limited motion and pain in the back, left shoulder, and right 
ankle.  The veteran also testified that he has some numbness 
associated with the service-connected back disability.  The 
veteran noted that he had ongoing VA treatment for his 
service-connected disabilities, including magnetic resonance 
imaging (MRI)'s, x-ray studies and regularly scheduled 
appointments.

In light of the veteran's contentions regarding the severity 
of his service-connected disabilities, as well as his 
assertion that there are outstanding VA treatment records and 
diagnostic testing reports, the Board finds that all the 
veteran's VA treatment records and diagnostic studies, since 
service to the present should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Moreover, as four years have lapsed since the last, and only, 
VA examination was conducted, in May 2001, the Board finds 
that a determination regarding the current state of the 
veteran's service-connected disabilities is not possible 
without first affording the veteran another VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  In Addition, the VA duty to 
assist includes the conduct of VA examination where the 
record does not adequately reveal the current state of the 
claimant's disability.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet.App. 
589, 595 (1991).

With regard to the veteran's service-connected status post 
L5-S1 laminectomy, the Board notes that, effective September 
23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Furthermore, effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.  The veteran has not yet been 
apprised of the change in regulations.  

Thus the RO must evaluate the veteran's service-connected 
status post L5-S1 laminectomy under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Because the way in which the veteran's service-connected 
orthopedic disabilities were rated contemplates problem with 
movement, consideration must be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  See 38 C.F.R. § 4.71a (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (2004).  In DeLuca v. Brown, 
the Court noted that the VA examination relied on to rate the 
veteran's disability had merely included findings as to the 
range of motion without accounting for factors enumerated in 
§ 4.40.  The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
portrayed in terms of the rating criteria.  Id.  This is what 
is now required in the veteran's case.

The Board also notes that according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted disability 
ratings for the service-connected disabilities as noted 
herein above effective as of the effective date of service 
connection.  As such, the RO apparently did not find that 
staged ratings were warranted.  However, when the RO 
considers the veteran's claim, the actual issues in appellate 
status are as shown on the front page of this remand, and the 
RO should consider staged ratings.

Finally, the Board turns to the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA) to the veteran's appeal.  
The VCAA was enacted on November 9, 2000.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information and 
evidence that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  Both the VCAA and 
the implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must first inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b)(1) (2004).  

In this case, a duty-to-assist letter was sent to the veteran 
in September 2003, over two years after the July 2001 which 
granted the veteran's claims of service connection.  In other 
words, service connection had already been granted and the 
veteran only took exception to the initial ratings assigned 
to those disabilities, when the September 2003 letter was 
issued.  Strangely, however, the September 2003 duty-to-
assist letter nevertheless informed the veteran of the 
evidence needed to substantiate a claim of service connection 
even though service connection had already been granted.  In 
other words, the September 2003 letter was issued to the 
veteran after service connection had already been granted, 
yet it still included the wording regarding what evidence of 
record was necessary to substantiate a claim of service 
connection and specifically did not include notice of what 
was necessary to substantiate a claim for an increased 
initial rating.  Specifically, the letter informed him that 
to establish service connection, the evidence must show that 
the veteran has a current disability that had its onset in, 
or was aggravated by, some incident in service.  

The Board points out that service connection was subsequently 
granted and that the veteran now appeals the initial ratings 
assigned for the service-connected disabilities.  In general, 
a VCAA letter that is adequate for the service connection 
issue is adequate if there is a notice of disagreement to the 
assigned evaluation.  The RO does not bifurcate the issues, 
rather, the RO grants service connection then assigns an 
evaluation.  The veteran's claim is actually a claim for 
compensation.  In establishing his claim of service 
connection, he presented evidence to establish the existence 
of disability.  The degree of disability is inherent in 
establishing the existence of disability.  However, in light 
of the necessity to remand this case, and since the claimant 
was informed what was necessary to substantiate a claim for 
service connection, after the grant of service connection, 
the veteran should now be provided with another duty-to-
assist letter specifically to advise the claimant of the type 
of evidence which would substantiate a claim for initial 
higher ratings for his service-connected disabilities.  

In addition to informing the appellant of the information and 
evidence not of record that is needed, the duty-to-assist 
letter should also advise the veteran of the information and 
evidence that the VA will seek to provide, and the 
information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Accordingly, the case is remanded for the following action:

1.  The AMC should send the veteran a 
duty-to-assist/notice letter to include an 
explanation of what evidence is necessary 
to substantiate a claim for a higher 
initial rating following a grant of 
service connection.  The veteran should 
also be asked to submit all evidence in 
his possession.  

2.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available VA and/or 
private medical records concerning 
treatment received by the veteran for his 
service-connected hypertension; service-
connected status post L5-S1 laminectomy; 
service-connected post-traumatic 
arthritis of the acromioclavicular joint, 
left shoulder; and service-connected 
post-traumatic arthritis of the right 
ankle.  

3.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature, extent and severity of the 
service-connected hypertension since 
service.  In this regard, the examiner 
should specifically identify the 
veteran's predominant diastolic and 
systolic pressures.  All findings must be 
reported in detailed and all indicated 
testing must be accomplished.  The 
examiner must be provided with a copy of 
this remand, as well as the rating 
criteria.  The veteran's claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

The veteran should be afforded a VA 
orthopedic examination, to determine the 
nature, extent and severity of the 
service-connected status post L5-S1 
laminectomy; service-connected post-
traumatic arthritis of the 
acromioclavicular joint, left shoulder; 
and service-connected post-traumatic 
arthritis of the right ankle, since 
service.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested 
examination.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
status post L5-S1 laminectomy; service-
connected post-traumatic arthritis of the 
acromioclavicular joint, left shoulder; 
and service-connected post-traumatic 
arthritis of the right ankle.  Based on 
his/her review of the case, the examiner 
should report his/her findings in terms 
of the appropriate rating schedule 
criteria for orthopedic disabilities.  
Specifically, with regard to the service-
connected spine disability, the examiner 
should determine whether the disability 
is manifested by both orthopedic and 
neurological symptoms, and should report 
his/her findings based on the old, and 
revised, criteria for evaluating spine 
disabilities.  With regard to the left 
shoulder, the examiner should determine 
whether there is ankylosis of the left 
shoulder, frequent dislocation of the 
shoulder, flail shoulder, false flail 
joint, malunion, or fibrous union of the 
left shoulder.  With regard to the right 
ankle, the examiner should determine if 
there is ankylosis, marked or moderate 
limitation of motion of the right ankle, 
or malunion of the ankle causing moderate 
or marked deformity.  

With regard to all three orthopedic 
disabilities, the examiner should be 
asked to determine whether the low back, 
left shoulder, and/or right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
back, left shoulder and/or right ankle is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the AMC should again review 
the veteran's claims for increase, taking 
into account the revisions to the spine 
rating criteria in the regulations, the 
guidance provided by DeLuca, and the 
possibility of assigning staged ratings 
per Fenderson.  If the benefit sought on 
appeal is not granted, he should be 
issued a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




